PER CURIAM.
Petitioner, Michael W. Moore, Secretary, State of Florida Department of Corrections (DOC), seeks certiorari review of a trial court order which prohibits the DOC from shaving or cutting respondent Jermaine Mills’ hair or beard due to religious reasons. Because the trial court is without jurisdiction and lacks the authority to regulate the treatment of prison inmates, we grant the DOC’s petition for *1160writ of certiorari and quash the trial court’s order.
Mills argues that the DOC, a non-party, should have moved to intervene in the trial court prior to seeking certiorari review, and the assistant state attorney failed to object to the trial court’s authority to issue an order prohibiting the cutting of Mills’ ham and beard. However, it is well settled that trial courts lack the authority in criminal actions to regulate the treatment of sentenced defendants in the prison system. See Moore v. Lowery, 758 So.2d 737 (Fla. 3d DCA 2000); Singletary v. Duggins, 724 So.2d 1234 (Fla. 3d DCA 1999); Moore v. Habibullah, 739 So.2d 1281 (Fla. 3d DCA 1999). The cutting of hair and beards are clearly conditions which the DOC set for inmate confinements, and to interfere with those conditions exceeds judicial authority.
Petition granted.